189 F.2d 430
THOMAS et al.v.UNITED STATES.
No. 13450.
United States Court of Appeals Fifth Circuit.
May 30, 1951.

Wales W. Wallace, Jr., Karl C. Harrison, Columbiana, Ala., for appellants.
E. Burns Parker, U.S. Atty., Montgomery, Ala., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and STRUM, Circuit Judges.
PER CURIAM.


1
The three appellants and one other were tried upon an indictment in four counts.  At the close of the government's evidence, which was circumstantial, the defendants offering no evidence, the case was submitted to, and defendants were convicted by the jury on, count one charging a violation of 2810(a) I.R.C., 26 U.S.C.A. § 2810(a), 'possession * * * of a * * * distilling apparatus for the production of spiritous liquors set up without having the same registered as required by law.'


2
On a record containing neither motion for a directed verdict nor any substantial objections made or exceptions taken in the course of the trial, appellants are here seeking a reversal on the sole ground that the evidence was not sufficiently strong to justify a conviction.


3
Because of appellants' insistence in effect that a miscarriage of justice has been done, we have carefully examined the record to see if this is so.  The record is brief, the testimony, in what was said and done, and in its implications, is clear, simple, and direct, and it certainly cannot be said that to convict upon its showing was a manifest miscarriage of justice.


4
The case is ruled by cases like Moore v. U.S., 5 Cir., 161 F.2d 932; Molina v. U.S., 5 Cir., 162 F.2d 198; Icenhour v. U.S., 5 Cir., 187 F.2d 663, and similar cases.


5
No reversible error appearing, the judgment is affirmed.